UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­ to Commission File Number: 001-08048 TII NETWORK TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of incorporation: Delaware IRS Employer Identification No: 66-0328885 141 Rodeo Drive, Edgewood, New York 11717 (Address and zip code of principal executive office) (631) 789-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant's Common Stock, $.01 par value, outstanding as of May 14, 2010 was 14,210,847. TII NETWORK TECHNOLOGIES, INC.AND SUBSIDIARIES INDEX PAGE PART IFINANCIAL INFORMATION Item 1 CONDENSED CONSOLIDATED BALANCE SHEETS 3 March 31, 2010 (unaudited) and December 31, 2009 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 4 Three months ended March 31, 2010 and 2009 UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY 5 Three months ended March 31, 2010 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 Three months ended March 31, 2010 and 2009 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 Item 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 Item 4 CONTROLS AND PROCEDURES 18 PART IIOTHER INFORMATION Item 1 LEGAL PROCEEDINGS 19 Item 6 EXHIBITS 19 SIGNATURES 20 EXHIBIT INDEX 21 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Certificate of deposit Accounts receivable, net of allowance of $91 and $82 at March 31, 2010 and December 31, 2009, respectively Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant and equipment, net Deferred tax assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities and total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $1.00 per share; 1,000,000 shares authorized; no shares outstanding - - Common stock, par value $.01 per share; 30,000,000 shares authorized; 14,228,484 shares issued and 14,210,847 shares outstanding as of March 31, 2010, and 14,240,853 shares issued and 14,223,216 shares outstanding as of December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Less: Treasury shares, at cost, 17,637 common shares at March 31, 2010 and December 31, 2009 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited condensed consolidated financial statements 3 TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three months ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Operating income (loss) ) Interest income 6 3 Income (loss) before income taxes ) Income tax provision 39 Net income (loss) $ $ ) Net income (loss) per common share: Basic and diluted $ $ ) Weighted average common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements 4 TII NETWORK TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (in thousands, except share data) (Unaudited) Common Stock Shares Common Stock Amount Additional Paid-In Capital Accumulated Deficit Treasury Stock Total Stockholders' Equity Balance January 1, 2010 $ $ $ ) $ ) $ Share-based compensation - Restricted stock forfeited ) (1
